EXHIBIT 10.9

 

 

STOCK OPTION AGREEMENT

 

This Stock Option Agreement is entered into as of ___________, 2003, between
___________ (the “Optionee”), and Medix Resources, Inc. (the “Company”),
pursuant to the Company's 1999 Stock Option Plan (the "Plan").

 

The Board of Directors of the Company has determined that the Optionee is
eligible and deserving of an award under the Plan.  This Stock Option Agreement
(the "Agreement") is subject to the terms of the Plan in all respects, and
specific reference shall be made to the Plan in determining the Optionee's
rights and obligations hereunder.  Capitalized terms, which are used herein and
not otherwise defined, shall have the meanings set forth in the Plan.  This
Agreement is made by and between the Company and the Optionee as follows:

 

1.  Grant.

 

Grant Date:_____________

Number of Shares:_____________

 

Expiration Date: _____________

 

 

Exercise Price: $___per share

 

Vesting Schedule: _____________

 

 

 

 

The options granted pursuant to this Agreement (the “Options”) are incentive
stock options (“ISO”) under the Internal Revenue Code of 1986, as amended.

 

2. Exercise.  Subject to the provisions of this Agreement and the Plan, the
Options granted hereby shall vest and become exercisable as set forth
herein.  To the extent exercisable, these Options may be exercised in whole or
in part and from time to time until fully exercised or until the Option
expiration date set forth above or until these Options otherwise terminate under
the Plan.

 

3. Non-Transferable.  These Options may be exercised only by the Optionee, his
guardian or legal representative during the Optionee's lifetime and, thereafter,
as provided in the Plan.  Neither these Options nor any portion thereof or
interest therein may be sold, pledged, assigned or transferred in any manner
other than by will or by the laws of descent and distribution, and then only
within the limitations set forth in the Plan.

 

4. Payment.  Exercise of these Options shall not be effective until the Company
or a designee thereof has received written notice of exercise, specifying the
number of whole shares of the Company's Common Stock (the “Shares”) to be
purchased or otherwise received.  Such notice shall be accompanied by full
payment of the aggregate Exercise Price for the number of  Shares so purchased
in cash, by cashier's check, certified check, bank draft or money order or
through the delivery of Shares or Options to acquire Shares as provided in
Section 14 of the Plan. Upon a partial exercise of these Options, this Agreement
shall be automatically amended to reduce the number of  Shares covered by these
Options by the number of Shares so purchased without the necessity of the
execution of a new agreement or a formal written amendment of this
Agreement.  The Company's records regarding the number of Shares remaining to be
exercised under this Agreement shall control and not be subject to challenge by
Optionee absent bad faith or malfeasance by the Company.

 

5. Certain Taxes.  The Optionee authorizes the Company to withhold, in
accordance with applicable law, from any Option Shares to be issued  to Optionee
upon exercise by the Optionee of all or a portion of these Options, if
necessary, a number of Shares based on their fair market value equal to the
amount of any taxes required to be withheld by any federal, state or local law
or regulation as a result of the exercise of these Options. In this regard, the
Optionee acknowledges and agrees that this withholding is mandatory and the
determination by the Board or committee to which such authority has been
delegated  by the Board of the fair market value of any Shares on the date of
exercise of these Options shall be final and conclusive in all respects.

 

 6. Compliance with Securities Laws.  The Optionee agrees that the Shares
acquired upon exercise of these Options shall be acquired for his or her own
account for investment purposes only and not with a view to any distribution or
public offering thereof within the meaning of the Securities Act of 1933 (the
"Act") or applicable state securities laws.  If the Company so determines, any
stock certificates issued upon exercise of these Options shall bear a legend to
the effect that the Shares have been so acquired.  The Company shall not be
required to bear any expenses of compliance with the Act, applicable state
securities laws or the rules and regulations of any national securities exchange
or other regulatory authority in connection with the registration, qualification
or transfer, as the case may be, of these Options or any Shares acquired upon
the exercise thereof.  The Company may legend the stock certificates
evidencing  Shares acquired pursuant to the Plan in such manner it deems
appropriate to carry out the intent and purposes of the Plan.  The foregoing
restrictions on the transfer of the Shares shall not apply if (a) the Company
shall have been furnished with an opinion of counsel satisfactory in form and
substance to the Company to the effect that such transfer will be in compliance
with the Act and other applicable securities laws, or (b) the Shares shall have
been duly registered in compliance with the Act and other applicable securities
laws.

 

7. Acceptance of the Plan.  The Optionee hereby approves and accepts the terms,
conditions, and provisions of this Agreement and the Plan and agrees to be bound
hereby and thereby, and further agrees that his or her executors,
administrators, heirs, and successors shall be bound hereby and
thereby.  Without limitation of the foregoing, the Optionee hereby agrees,
individually and for his or her executors, administrators, heirs, and successors
that all decisions or interpretations of the Company or its duly authorized
representatives with regard to any and all aspects of the Plan and the
administration thereof shall be binding, conclusive and final.

 

8. Address for Notices.  The parties hereto designate as the respective
addresses for the receipt of any notice under this Agreement or the Plan the
addresses set forth below their signatures on this  Agreement.

 

9. Conformity With the Plan.  This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan, which
is incorporated herein by reference. Inconsistencies between this Agreement and
the Plan shall be resolved in accordance with the terms of the Plan. By
executing and returning the enclosed copy of this Agreement, you acknowledge
your receipt of the Plan and agree to be bound by all of the terms of the
Plan.  All definitions stated in the Plan shall apply to this Agreement.

 

10. Use of Services; Successors.  Nothing herein confers any right or obligation
on the Optionee to continue rendering services to the Company or shall affect in
any way the Optionee's right or the right of the Company, as the case may be, to
terminate the Optionee's services at any time.

 

11. Entire Agreement. This Agreement (including the Plan, which is incorporated
herein by reference) constitutes the entire understanding between the Optionee
and the Company, and supersedes all other agreements, whether written or oral,
with respect to the acquisition by the Optionee of his/her Options and/or
Shares.

 

 

MEDIX RESOURCES, INC.

 

 

By: _________________________

Print Name:

Title:

Address:  420 Lexington Ave., Ste. 1830

                New York, NY  10170

 

OPTIONEE:

 

 

By: _________________________

Print Name:

Address: